DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 6/10/2020.  Claims 1-12 are pending and examined.

Claim Objections
Claims 1, 5, and 9-11 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1, “said projections” is believed to be in error for “said one or more projections”.
Claim 5, “each projection” is believed to be in error for “each projection of the one or more projections”.
Claims 9 and 10, “the projections” is believed to be in error for “the one or more projections”.
Claim 11, “wherein the emitter has a multitude of projections arranged in a circle on said first side” is believed to be in error for “wherein the one or more projections comprise a multitude of projections arranged in a circle on said first side”.
Claim 12, “which guiding structure” is believed to be in error for “wherein said internal propellant guiding structure”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 12 are is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Dandavino “Progress Towards a Miniaturized Electrospray Thruster for Propulsion of Small Spacecraft”.

    PNG
    media_image1.png
    523
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    517
    media_image2.png
    Greyscale

Regarding claim 1, Dandavino teaches an ion thruster (the emitter/extractor stack shown in Fig. 7 (a) and (b) see also Image 1) for propulsion of spacecrafts (see Abstract “Miniaturized electrical thrusters based on electrospray (or colloid) emitters could revolutionize the spacecraft industry by providing efficient propulsion capabilities to micro and nano satellites (1-100 kg)”), comprising: a reservoir (see Image 2) for a propellant (Image 1 the liquid from 12), an emitter for emitting ions of the propellant (Image 1), the emitter (see Image 2) having one or more projections of porous material (see Image 2, the emitter, a plurality of which are shown in Fig. 7) and a base (see Image 2) with a first side (the side having the oxide coating, see Image 2 Fig. 6) and supporting said projections (see Image 2) and a second side (the side opposite the first side) connected to the reservoir (see Image 1), and an extractor (Image 2 Extractor Wafer) facing the emitter (see Image 2) for extracting and accelerating the ions from the emitter (see Image 1), wherein the base is impermeable to the propellant at least on said first side (the base is impermeable except for the capillary hole therethrough) and 
Regarding claim 2, Dandavino further teaches wherein the base is made of a material impermeable to the propellant (both the silicon and oxide layers shown in Fig. 6 are impermeable to the propellant). 
Regarding claim 3, Dandavino further teaches wherein the pores or channels of the base are covered with a material that is wettable by the propellant (the base is part of a capillary wafer, see also page 2 “Ensuring the liquid transport by capillarity reduces considerably the footprint of the propulsion system by removing the need for pressurized tanks and lines, an advantage over competing electrical propulsion technologies. Capillary transport has been demonstrated for internally, externally or porously fed emitters”). 
Regarding claim 4, Dandavino further teaches wherein said first side is coated with a coating (the oxide layer) impermeable to the propellant (see Fig. 6). 
Regarding claim 5, Dandavino further teaches wherein the coating extends over an adjacent portion of each projection (see Image 2 and Fig. 6). 
Regarding claim 6, Dandavino further teaches wherein the coating extends over an adjacent portion of the reservoir (see Image 2 and Fig. 6, the oxide layer is disposed over the reservoir). 
Regarding claim 7, Dandavino further teaches wherein the coating is repellent to the propellant (applicant provides no special definition of repellant, and repellant normally means, resistant or impervious to a substance, as such since the sublimable 
Regarding claim 10, Dandavino further teaches wherein the projections are needle-shaped (see Image 2). 
Regarding claim 12, Dandavino further teaches wherein the reservoir comprises an internal propellant guiding structure (the interior walls of the reservoir which is a portion of the capillary wafer, see also page 2 “Ensuring the liquid transport by capillarity reduces considerably the footprint of the propulsion system by removing the need for pressurized tanks and lines, an advantage over competing electrical propulsion technologies. Capillary transport has been demonstrated for internally, externally or porously fed emitters”) which guiding structure leads to said second side of the base (see Image 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dandavino in view of Betto “Porous Tungsten Crown Multiemitter Testing Programme Using Three Different Grain Sizes and Sintering Procedures”.
Regarding claim 11, Dandavino further teaches wherein the emitter has a multitude of projections arranged in a circle on said first side 
Betto teaches a thruster having a porous tungsten emitter array (Abstract “A liquid metal ion source with multiple emission sites has been researched for use as ultra-precision attitude control on spacecraft. The fundamental component of this highly efficient thruster consists of a single piece of porous tungsten which has been shaped like a crown with a diameter of 9 mm by a process called micro powder injection moulding (μPIM)”) wherein the a multitude of projections arranged in a circle on said first side (see abstract supra and Fig. 9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dandavino with Betto since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the emitter geometry of Betto for the emitter geometry of Dandavino) for another to obtain predictable results (Dandavino and Betto teach analogous emitter structures (both comprise arrays of porous tungsten needles that function as ion emitters), as such, one of ordinary skill in the art would have a reasonable expectation of success in substituting the emitter geometry of Betto for that 

Allowable Subject Matter
Claims 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The nearest prior art is Dandavino.
The prior art neither teaches nor renders obvious wherein the coating is made of an epoxy resin (claim 8) or wherein the base and the projections are made of porous tungsten (claim 9) in combination with the other limitations of the claims. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741